Citation Nr: 1749771	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to an in-service personal assault and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970, with service in the Republic of Vietnam.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously remanded by the Board in March 2014.  

In September 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) that retired during the pendency of the appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (VLJs who conduct hearings must participate in making the final determination of the claim on appeal.).  The Veteran was notified in August 2017 that the VLJ was no longer employed by the Board and that he had a right to a new hearing.  He was informed that the Board would assume he did not want another hearing if no response was received within 30 days; the Veteran did not respond.  As such, the Board will proceed to consider the appeal based on the evidence of record.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal may be decided. 

The Veteran contends that he has an acquired psychiatric disorder related to stressful incidents that occurred during service in the Republic of Vietnam.  In addition, VA treatment records note a report of in-service personal assault and also indicate the Veteran's psychiatric symptoms may be secondary to service-connected diabetes mellitus.

Initially, the Board notes that since the claim was originally adjudicated, an April 2014 VA treatment record identified additional in-service stressors, to include a personal assault.  As such, the Veteran should be provided with an additional notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2016).  As the Board finds the evidence of record also indicates an acquired psychiatric disorder may be secondary to service-connected diabetes mellitus, updated notice should also be provided on the additional theory of entitlement.  See 38 C.F.R. § 3.159(b).

Pursuant to the March 2014 remand, an additional examination and medical opinion were obtained to ascertain the etiology of dysthymic disorder that was diagnosed at the initial April 2011 examination.  As discussed below, the Board finds an additional examination and medical opinion are warranted to address all theories of entitlement and account for all relevant evidence of record related to the claim for service connection for any acquired psychiatric disorder present during the appeal period.

The November 2016 VA examination reported a sole psychiatric diagnosis of dysthymic disorder and found the disorder unrelated to active service because the Veteran had no mental health symptoms or treatment during active service and did not seek treatment until about 2003.  However, the Board notes that the opinion does not address the Veteran's statements to VA mental health treatment providers indicating that he had suicidal ideation since separation from service.  See August 09, 2007, and April 11, 2014, VA treatment records.  Further, the November 2016 medical opinion explained that dysthymic disorder was unrelated to service because the Veteran's depressive symptoms focused on current stressors (medical conditions, financial limitations, and family problems).  The examiner found the Veteran's occasional thoughts of his military service in Vietnam was not a prominent symptom or difficulty, which appears somewhat inconsistent with her own account of the Veteran's symptoms that noted thoughts of Vietnam stressors changed his mood and were the subject of nightmares, and VA treatment records noting ongoing symptoms of intrusive thoughts and nightmares of Vietnam.  Additionally, the examiner did not account for an April 2014 treatment record finding the Veteran's current psychiatric distress was secondarily related to his military career.  As such, an additional medical opinion addressing all relevant evidence of record should be obtained on remand. 

Moreover, the November 2016 examiner's negative nexus opinion relied on a finding that the Veteran's depressive ruminations were focused, in part, on current medical problems, but did not address whether those problems included service-connected diabetes mellitus.  As a May 2006 VA treatment record indicates that the Veteran reported stress due to chronic pain secondary to diabetes mellitus, the Board finds the subsequent medical opinion must also address whether any acquired psychiatric disorder is caused or aggravated by service-connected diabetes mellitus and the complications thereof.

Finally, the Board finds the subsequent examination and medical opinion must address the claimed in-service personal assault, to include whether a diagnosis of PTSD may now be warranted.  In this regard the Board notes that VA treatment records through October 2016 indicate ongoing treatment for diagnoses of major depressive disorder, dysthymia, and PTSD.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Provide the Veteran with proper notice regarding a service connection claim for PTSD based on an in-service personal assault and as secondary to service-connected diabetes mellitus.  The Veteran should also be asked to identify any pertinent private or VA treatment records that might be outstanding.

2.	Obtain and associate with the file updated VA treatment records dating since October 2016.  

3.	After completing any records development, the claims file should then be sent to an examiner to determine whether any psychiatric disability present during the period of the claim is related to the Veteran's service or service-connected diabetes mellitus.

Following review of the claims file and examination of the Veteran, the examiner is directed to identify any psychiatric diagnosis present during the period of the claim (since approximately 2011).  

The examiner is directed to confirm or rule out whether the Veteran has had a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the criteria for a diagnosis are not met.  The examiner is directed to consider an April 24, 2014, VA medical record discussing additional in-service stressful incidents, to include a claimed personal assault, and VA treatment records indicating ongoing mental health treatment for a diagnosis of PTSD.

For any acquired psychiatric diagnosis other than PTSD present during the appeal period (dysthymic disorder, major depressive disorder, dysthymia), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to active service, to include stressful incidents in Vietnam.

The examiner must specifically address August 09, 2007, and April 11, 2014, VA medical records indicating suicidal ideation since separation from service and an April 30, 2014, VA medical record finding current psychiatric distress was secondarily due to military service.  

The examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric diagnosis other than PTSD was: 

a) caused by service-connected diabetes mellitus, to include any complications thereof; or,

b) worsened beyond the normal progression as a result of the Veteran's service-connected diabetes mellitus, to include any complications thereof.

In answering the above, the examiner is asked to address the May 1, 2006, VA medical record indicating symptoms of stress were due to chronic pain from diabetes mellitus and an April 7, 2010, VA medical record noting depressive symptoms and sleep disturbance were due to pain.

If the examiner finds any acquired psychiatric disorder has been worsened beyond the natural progression (aggravated) by diabetes mellitus, to include any complications, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

The rationale for all opinions expressed must also be provided.  

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




